 Case 4:21-cv-04071-KES Document 6 Filed 04/22/21 Page 1 of 3 PageID #: 38




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA
                          SOUTHERN DIVISION


ERIC HARCEY,                                      4:21-CV-04071-KES

                        Plaintiff,

            vs.                             ORDER REQUIRING PLAINTIFF TO
                                           FILE A CERTIFIED PRISONER TRUST
SOUTH DAKOTA BOARD OF PARDONS                      ACCOUNT REPORT
AND PAROLES, in its individual and
official capacity, KAY NIKOLAS, Former
Board Member, in her individual and
official capacity, KENNETH ALBERS,
Board Member, in his individual and
official capacity, ED LIGHTENBERG,
Board Member (Former Director), in his
individual and official capacity, DAVE
NELSON, Former Board Member, in his
individual and official capacity, DEBRA
FLUTE, Former Board Member, in her
individual and official capacity, TRACI
FREDRICKSON, Office Representative
(Current Operations Supervisor), in her
individual and official capacity,
SHARON LARSON, Former Office
Representative, in her individual and
official capacity, DOUG CLARK, Former
Director, in his individual and official
capacity, BRAD LEWANDOWSKI,
Current Director, in his individual and
official capacity, MYRON RAU, Board
Member, in his individual and official
capacity, GORDY SWANSON, Board
Member, in his individual and official
capacity, GREGG GASS, Board
Member, in his individual and official
capacity, PETER LIEBERMAN, Board
Member, in his individual and official
capacity, KRISTEN AASEN, Board
Member, in her individual and official
capacity, CHUCK SCHROYER, Board
Member, in his individual and official
  Case 4:21-cv-04071-KES Document 6 Filed 04/22/21 Page 2 of 3 PageID #: 39




capacity, PATRICIA WHITE HORSE-
CARDA, Board Member, in her
individual and official capacity, VAL
MCGOVERN, Office Representative, in
her individual and official capacity, ANY
AND ALL UNKNOWN OR UNNAMED
BOARD MEMBERS, in their individual
and official capacities, SOUTH DAKOTA
DEPARTMENT OF CORRECTIONS, in
its individual and official capacity,
MIKE LEIDHOLT, Current Secretary of
Corrections, in his individual and
official capacity, DENNY KAEMINGK,
Former Secretary of Corrections, in his
individual and official capacity, BOB
DOOLEY, Former Chief Warden at Mike
Durfee State Prison, in his individual
and official capacity, and DARIN
YOUNG, Chief Warden at the South
Dakota State Penitentiary, in his
individual and official capacity,

                          Defendants.


      Plaintiff, Eric Harcey, filed a pro se civil rights lawsuit under 42 U.S.C.

§ 1983. Docket 1. Harcey moves for leave to proceed in forma pauperis and

filed a self-crafted prisoner trust account. Dockets 3, 4. The prisoner trust

account report must be “a certified copy of the trust fund account statement

(or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the complaint”. 28 U.S.C. § 1915. The prisoner trust

account report provided by Harcey is not certified.

      In order for the court to determine whether Harcey’s motion for leave to

proceed in forma pauperis should be granted or denied, the court must have a

copy of a certified prisoner trust account report. See In re Prison Litig. Reform

                                            2
  Case 4:21-cv-04071-KES Document 6 Filed 04/22/21 Page 3 of 3 PageID #: 40




Act, 105 F.3d 1131, 1132 (6th Cir. 1997) (“If an inmate not paying the full filing

fee fails to provide an affidavit of indigency or trust account statement, the

district court shall notify the prisoner of the deficiency and the prisoner shall

have thirty (30) days from the date of the deficiency order to correct the error or

pay the full filing fee. If the prisoner does not comply with the district court’s

directions, the . . . district court must then order the case dismissed for want of

prosecution.”); see also Perry v. Boston Sci. Family, 2012 WL 694713, at *2 (D.

Minn. Feb. 9, 2012), report and recommendation adopted, 2012 WL 694700, at

*1 (D. Minn. Mar. 1, 2012) (collecting cases holding dismissal appropriate when

pro se litigant fails to comply with pauper requirements and court orders).

      Thus, it is

      ORDERED that the Clerk of Court mail this order and a blank copy of a

prisoner trust account report to Harcey.

      IT IS FURTHER ORDERED that Harcey must file a certified prisoner

trust account report or, in the alternative, pay the $402 filing fee by May 24,

2021. Failure to comply will result in dismissal without prejudice of the

complaint.

      Dated April 22, 2021.

                                             BY THE COURT:


                                             /s/ Karen E. Schreier
                                             KAREN E. SCHREIER
                                             UNITED STATES DISTRICT JUDGE




                                             3
